DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 is being considered by the examiner.
Status of Claims
 	This office action is in response to “Claims filed on 11/15/2021”. Applicant’s amendments of claim 1; cancellation of claims 13-18 and addition of new claims 19-26 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-12, 19-26 are pending wherein claims 1 and 19 are independent.
Allowable Subject Matter
Claims 1-12 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 19, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a solder layer which is arranged above and directly contacting the intermetallic composition layer, wherein the solder of the solder layer comprises a low-melting majority component; and conductor which is arranged above the solder layer, wherein the conductor has a soldering surface comprising a second bond metal, wherein the intermetallic composition of the intermetallic composition layer comprises aluminum and 
Dependent claims 2-12 and 20-26 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2020/0126946 A1 to Joshi et al. in Fig 6 and in paragraphs [0026-0031], substantially teaches the limitations of the claim 1 and 19, with the exception of the limitations described in the preceding paragraph. Joshi discloses that the intermetallic compounds do not contain the low melting point component however, none of the embodiments of Joshi disclose that the intermetallic layer and the solder layer are in physical/direct contact with one another. Other references mentioned in PTO-892 discloses a direct contact between the solder layer and the intermetallic layer but discloses that there is a low melting point component present in the intermetallics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811